Citation Nr: 1810370	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a depressive disorder. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to a compensable rating for service-connected hearing loss. 

4.  Entitlement to a disability rating in excess of 30 percent for service-connected anxiety, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in June 2010, April 2012, and June 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The June 2010 rating decision granted a service connection for an anxiety disorder.  The Veteran appealed the assigned disability rating of 10 percent.  In August 2011, the RO implicitly included the Veteran's PTSD in the rating criteria and awarded an increased rating of 30 percent.  The Veteran has continued his appeal of the rating. 

The April 2012 rating decision denied the Veteran's claim for entitlement to a TDIU.  The Veteran has appealed. 

The June 2012 rating decision denied service connection for a depressive disorder, for a neck disability, and for a compensable rating for service-connected hearing loss. 

The matters of entitlement to an increased rating for an anxiety disorder, to include PTSD, and entitlement to a TDIU were previously before the Board in November 2014 and October 2015.  In November 2014, the Board remanded for additional development.  When the claim returned to the Board in October 2015, the Veteran had requested a hearing, and the claim had to be remanded to hold a hearing.  

The Veteran was provided a videoconference hearing in November 2017, before the undersigned Veterans' Law Judge.  The hearing covered all five issues on appeal.  A transcript of the hearing has been associated with the Veteran's claims file. 

At the November 2017 hearing, the Veteran and his representative indicated that they wished to withdraw the issues of entitlement to service connection for a neck disability and entitlement to a compensable rating for service-connected hearing loss.  

The issues of entitlement to a rating in excess of 30 percent for service-connected anxiety disorder, to include PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran depressive disorder is etiologically related to his active service. 

2.  During the pendency of the claim, the Veteran requested to withdraw his claim for entitlement to service connection for a neck disability. 

3.  During the pendency of the claim, the Veteran requested to withdraw his claim for entitlement to a compensable rating for service-connected hearing loss. 


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for depressive disorder have been met.  38 U.S.C. §§ 1110, 1141, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for a neck disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to a compensable rating for service-connected hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection for Depressive Disorder

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here the Veteran's treatment records indicate that the Veteran has a valid diagnosis of depressive disorder.  Treatment records dating to June 2006 indicate the Veteran was diagnosed and treated for a depressive disorder.  More recent evaluations, including those from VA providers through August 2015 and by a private examiner in November 2017 also indicate a diagnosis of a depressive disorder.  

The Veteran has stated that his condition relates back to his service.  In particular he has indicated that his depression began in relation to traumatic events that he experienced in combat.  The Veteran is competent to testify to his own experiences.  Further, the Veteran is a combat Veteran in receipt of the Combat Infantry Badge, and thus is considered credible as to testimony regarding his experiences during combat, unless there is clear and convincing evidence to the contrary.  No such contrary evidence is present in this case.  

The Veteran's treating psychiatrist in September 2006 indicated that the Veteran's depressive symptoms stem back to his experiences in the Vietnam War.  Additionally, the private examination report from November 2017 indicated that the Veteran's psychiatric conditions are more likely than not related to his active service in Vietnam.  Although, neither of these opinions provide detailed rationales for the conclusions, both the September 2006 and November 2017 opinions indicate a consideration of the Veteran's experiences in Vietnam.  Further, there is not a contravening opinion or contravening evidence in the record.  Thus, affording the Veteran the benefit of the doubt, a positive nexus is established between the Veteran's active service and current diagnosis of depressive disorder. 

Therefore, service connection for depressive disorder is warranted. 

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

At the November 2017 hearing, the Veteran and his representative stated that the Veteran wished to withdraw his appeal of the issues of entitlement to service connection for a neck disability and entitlement to a compensable rating for service-connected hearing loss.  See Hearing Transcript, pg. 2.  This request has been reduced to writing in the hearing transcript.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for a neck disability and entitlement to a compensable rating for service-connected hearing loss.  The Board does not have jurisdiction to review these issues, and they are, therefore, dismissed


ORDER

The claim for entitlement to service connection for a depressive disorder is granted. 

The claim for entitlement to service connection for a neck disability is dismissed. 

The claim for entitlement to a compensable rating for service-connected hearing loss is dismissed. 



REMAND

A remand is necessary to obtain updated relevant records and to afford the Veteran with a new examination.  The most recent treatment records in the Veteran's file are from September 2015.  At that time, the records indicate that the Veteran's had a pending appointment regarding his service-connected anxiety disorder.  Records of that appointment and any subsequent treatment in the ensuing time period have not been associated with the Veteran's records.  Additionally, the Veteran has indicated that he received treatment at a Vet Center for his PTSD.  Records relating to treatment at a Vet Center are not in the claims file.  VA is required to obtain any relevant government records.  These include treatment records at VA facilities.  This duty has not been met with regard to the claim for an increased rating for an anxiety disorder to include PTSD.  Thus a remand is necessary. 

Additionally, the Veteran's testimony and submitted private examination in November 2017 indicated the Veteran's condition has worsened since the last VA examination in June 2011.  In claims where an increased rating is at issue, VA is required to assist the Veteran in obtaining evidence of the current severity of the Veteran's disability.  This requires a current VA examination.  While the Veteran submitted a private examination report from November 2017, the examiner did not indicate a review of the Veteran's past treatment.  Further, the examiner did not delineate symptoms that have resulted from the Veteran's various psychiatric disabilities or those from his physical disabilities which include some that are not service connected.  Finally, the examination was insufficient as to provide information as to the severity of the Veteran's condition between June 2011 and the date of the tele-examination in November 2017.  Therefore, a remand to determine the nature and severity of the of the Veteran's condition is necessary. 

With regard to the Veteran's claim for entitlement to a TDIU, the Board must defer adjudication.  The claim is inextricably intertwined with the Veteran's claim for an increased rating for an anxiety disorder to include PTSD.  The additional records that are requested upon remand and the additional examination will directly address the Veteran's claim for TDIU, thus it would be premature to adjudicate the claim for a TDIU prior to obtaining this additional evidence. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's treatment for an anxiety disorder to include PTSD.  The AOJ is advised that the records sought should also include records of treatment at any Vet Centers where the Veteran has received treatment.  Thereafter, associate the records with the Veteran's claims file. 

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA examination to determine the current nature and severity of his psychiatric disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  If possible, the examiner should indicate if and when any increased in symptomatology has occurred since June 2011.  

The examiner should also provide information as to the functional impairment caused by all the Veteran's service-connected disabilities, to include the Veteran's psychiatric disorder, which may affect his ability to function and perform tasks in a work-like setting.

Any opinion provided should be based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinion, the examiner must consider the Veteran's statements regarding the functional impairment of his service-connected disabilities.  

3.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


